DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after rch 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Brief filed on 8/9/21, PROSECUTION IS HEREBY REOPENED. A corrected office action and response to applicant’s remarks is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Melba Bumgarner/           Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                            
This office action corrects typographical errors in the listing of the claims in the statement of the rejection made evident in the Brief filed 8/9/21. Those errors are correct errors for the purposes of appeal.  In the interview of 12/8/20, these not discussed and such that the rejection is not reversed on a grounds of technicality, a correction of the office action is deemed necessary.  
In conferences regarding the application new art was discovered by conferees amounting to a stronger rejection additionally made as set forth below. 
Claim Rejections - 35 USC § 112
Claims 11-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The previous office action set forth;
With the amendment to claim 11, the reference to “within the base” lack a clear antecedent or is inferential as no inner portion of the base has been previously recited. 

	While the body of the rejection addressed claim 11, the statement of the rejection in a typo listed only claims 13-15 and 17 as oppose to claims 11-15 and 17.  This office action corrects that error so as not to be confusing upon appeal resulting in merely a technical reversal. 
	In his Brief, applicant argues that if “within the base” recited in claim 11 is clear, then any such recitation in the dependent claims has antecedent basis in claim 11.  This argument is moot in view of the correction of the rejection as set forth above where the first instance of the phrase found in claim 11 itself is the focus of the rejection.  Claim 11 recites a base merely having an upper and lower base portions with no further structural features or relationships other than each having a first and second side.  The subsequent reference to “within the base” refers to some features of the base or some type of relationship that would allow the first and second hoop to be place “within”. Yet we don’t know what features and relationship this phrase is intended to refer to in order Ex parte Miyazaki, 89 USPQ 2d 1207, 1217 (BPAI2008) (“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph as indefinite.”).  Applicant’s reliance on Ultimax Cement Mfg. Corp. v. CTS Cement Mfg. Corp., 587 F.3d 1339, 1352 (Fed. Cir. 2009) clearly does not help his case as demonstrated above one cannot determine if the hoops are in some way encased fully or partially, separately within in each base, within some combined relationship of the two bases or merely positioned between the two based such that they can be positionally described as “within”. Applicant points to the specification at [0030]-[0036] and Figs. 4-9. However such limitations cannot be read into the claims.  If applicant wishes to rely on such structure then he should positively invoke means plus function interpretation by explicitly using the term means.   Applicant’s reliance on the plain and ordinary meaning of the term including the dictionary term defines the term “within” as “in or into the interior again demonstrates indefiniteness as no “interior” features or relationships in the base is ever set forth. As such, his remarks fail to show where the grounds for rejection is in error.
 	The use of “configured to” language with the function “to be housed within” substantially contributes to the indefiniteness of the recitation.  By such language, applicant improperly attempts to cover any and all structures in a base capable of meeting the recited function of “housed within the base”.  Yet only a single embodiment such as that in his fig. 4 is disclosed. As such, the scope of the claim extends beyond what is disclosed rendering it indefinite. As we have here, a “claim which describes the most crucial element in a ‘new’ combination in terms of what it will do, rather than in terms of its own physical characteristics or its arrangement in the new combination, is invalid as a violation of [the indefiniteness requirement].” Halliburton v. Walker, 329 U.S. 1 (1946). Similarly, in the precedential Ex parte McAward, Appeal No. 2015-006416 (PTAB, August 25, 2017), the PTAB found the “configured to” language to be indefinite.
Claim Rejections - 35 USC § 103
Claim 1-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over a plurality of Chemistry Ring Stands as shown by Glossary of Laboratory Equipment in view of Matherne 5,377,976 as set forth in the previous office action 12/8/20.
 Claim 6, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over a plurality of Chemistry Ring Stands as shown by Glossary of Laboratory Equipment in view of Matherne 5,377,976 and further in view of VanBenschoten et al. 2013/0200246 as set forth in the previous office action 12/8/20.
 Claims 15-17, are rejected under 35 U.S.C. 103 as being unpatentable over a plurality of Chemistry Ring Stands as shown by Glossary of Laboratory Equipment and further in view of Matherne 5,377,976 and further in view of Chang 4,842,134 as set forth in the previous office action 12/8/20.
 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over a plurality of Chemistry Ring Stands as shown by Glossary of Laboratory Equipment and further in view of Matherne 5,377,976 and further in view of Chang 4,842,134 and further in view of Matherne 5,248,140 as set forth in the previous office action 12/8/20.
 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over a plurality of Chemistry Ring Stands as shown by Glossary of Laboratory Equipment and further in view of Matherne 5,377,976 and further in view of Chang 4,842,134 and further in view of Matherne 5,248,140. and further in view of Mudloff 3,628,793 as set forth in the previous office action 12/8/20.
With respect to the above rejection using Chemistry Ring Stands as a primary reference, claim 4 has not been rejected where it calls for the combination of a ball within the base.  Generally one would not be motivated to provide a ball in combination with such lab equipment. 
In the alternative based on new art a new grounds for rejection is applied. 
2. Claims 1-3, 5-7, and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matherne 5,377,976 in view of Kelly D307,616. 

	In the office action 7/24/20, a rejection using Matherne as the primary art was not sustained as Keeling failed to showed to opposite horizontal the offset of the goals that were being claimed.  The only art of record that appeared to teach such a relationship of such goals were in diverse art structures, such as those directed to plant holders.  
	
	Newly applied Kelley here teaches a goal for a where the lower goal is horizontally offset further from the pole as is now claimed. 

	With respect to claims 1, 2 and 6, Matherne shows a base portion 18 configured to stand on a surface with a pole 26, with an upper 26 portion slidably received in a lower portion 12, extending vertically.  He shows a single goal 16 as oppose to the claimed lower and upper hoop arrangement.  Kelly teaches it is alternatively known to provide the claimed goal arrangement in a lower horizontally offset from an upper hoop with respect to the pole where the upper hoop has a smaller diameter.   As such, to have provided the goal arrangement of Kelly in place of the goal arrangement of Matherne would have been obvious matter of selecting one known goal in place of another. Such a simple substitution of one known element for that of another to yield predictable results has been held obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). The base 18 of Matherne clearly shows an internal storage to house at least one of the upper hoop and the lower hoop in fig. 2. 
	As to claim 3, while we don’t know the exact diameter of the goals in Kelly or their relative sizes, to have selected the claimed size ranges would have been obvious in order to make it easier or harder to place a ball in a goal.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Similarly with respect to claim 5, we don’t know the exact height with respect to the upper and lower hoops.  To have selected a distance of two feet between the goals taught by Kelly would have been obvious in order to make it easier or more difficult to get a ball in one or another goal. 
	As to claim 7, element 28 is considered a securing mechanism to secure the upper pole to the lower pole at a desired height of the upper pole.
	Storage slots for the pole within the base as called for by claim 10 is considered shown by fig. 2 of Matherne. 
 	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matherne 5,377,976 in view of Kelly D307,616 and further in view of Rowan 2005/0134001.
	As to claim 4, one cannot determine if Kelly shows any adjustability in the height of his goals.  From Rowan, we see that height adjustability of goals in ball games is desireable to play different types of games [0035].  As such, to have designed the goals of Kelly used on Matherne to be height adjustable would have been obvious in order to modify the game as desired. Further to make a device adjustable has been found to be obvious. In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (The court held that adjustability, where needed, is not a patentable advance.).
	As to claim 8, Kelly teaches using first and second brackets 32 with attachment points at 34 and 36 for securing the upper and lower goals to the pole. To have used such brackets would have been obvious in order to obtain the desired adjustability for the reasons set forth above with respect to claim 4. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matherne 5,377,976 in view of Kelly D307,616 and further in view of Rowan 2005/0134001.
and further in view of Cunningham 5,954,337.
	As to claim 9, the arms 32 of Kelly are taught as, “may be furnished in a variety of lengths” [0062].  However, such a statement is general and not specifically directed to the relative length of the first or second brackets.  From Cunningham it is taught in goals to extend the brackets of the goals 12, 14 and 16 further from the post in order to support the goals at different distances (col. 1, ln. 46).  To have extended the brackets of the goals taught by Kelly applied to Matherne would have been obvious in order to adjust the difficulty of making a goal by supporting them at different distances. 

2. Claims 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matherne 5,377,976 in view of Kelly D307,616 and further in view of Palmer.

	Claims 11 is interpreted as above with respect to claim 1.  The claim additionally calls for the base to have an upper base portion and a lower base portion as well as a third and fourth hoop and seconds pole.  Where it is known in basketball games to include two identical goals to have included two goals of Matherne modified with the goals of Kelly would have been obvious in order to furnish each opposing team with a goal when playing a game. However, the structure of the base of Matherne to form a case to carry the game components includes using the backboard as a cover.  Palmer teaches it is known to design games intended to be carried using opposing bases to form two half of a case to carry the game components which can be separated and used as opposing bases when playing a game.  To have included an upper and lower base portion in Matherne would have been obvious in order to design two opposing bases that can be used to form a case to conveniently carry the game components. 
Storage slots for the pole within the base as called for by claim 12 and the hoop element intended to be completely housed within the base as called for by claim 13 is considered shown by fig. 2 of Matherne. 
	Claim 15 is shown by 54 of Matherne. 
As to claims 16 and 17, while the storage of game components within a game base is considered taught, the art does not detail the location where each game component is to be stored. However, the arrangement of the parts within the applied art has been considered an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Likewise here the placement of one hoop in an upper base and one hoop in a lower base portion would not change the operation of the device served to conveniently store the game components.  As such, this arrangement would have been an obvious matter of design choice. 
 	The sidability of the upper pole into the lower pole as called for by claim 8 is considered shown by fig. 1 of Matherne. Likewise his lower base portion is considered to show an exterior portion 38 to secure the pole as called for by claim 19. The obviousness established above for duplicate goals of Matherne renders the recitation of a first and second in these claimed obvious. 
 	Claim 20 is considered taught by Palmer that teaches configuring the carrying base of a game where the lower base portion can stand on the surface separately from the upper base portion. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matherne 5,377,976 in view of Kelly D307,616 and further in view of Palmer and further in view of Hege et al. 5,730,668.
	Matherne does not discuss his ball.  From Hege it is taught to provide an accommodation for a basketball within base of a basketball goal. To have included a recess to engage the ball in Matherne would have been obvious to be able to conveniently store and transport the ball for a game. 
Conclusion
Applicant's arguments filed 8/9/21 have been fully considered but they are not persuasive in view of the corrections and response set forth above.  
Response to applicant’s remarks with respect to the grounds for rejection is set forth above in the grounds for rejection. 
With respect to the claims 1, 2, 3, 8-12  rejected under 35 U.S.C. 103 as being unpatentable over a plurality of Chemistry Ring Stands as shown by Glossary of Laboratory Equipment in view of Matherne 56 as set forth in the previous office action 12/8/20, applicant argues that there is No Motivation to combine the references.  The examiner does not agreed as both pieces of art are related an in apparatus containing combination of similar structure and teaches a solution to the same problem of portability of its parts.  One looking to make it more convenient to store and transport a set of parts such as a chemistry set would surely look to see how other similarly configured apparatus have accomplished this regardless of their intended uses.  Here one does not need to combine a ring stand with a portable basketball system in making the rejection.  Instead one skilled in the art would only be motivated to design the corresponding parts of a ring stand such that they are compatible for convenient storage and transport within one another as is taught by similarly constructed devices in the prior art.  More particular in the instant case are two devices where poles having hoops are set on bases.  One looking to make such a chemistry set having a pole and a base more portable would surely see how similarly structured devices solved this problem.  In Matherne, one see that the base is designed to have compatible structures to house the paraphernalia of the set.  One looking to make a chemistry set more portable would clearly consider the suggestion by Matherne of housing such in an internal storage of the base.  Moreover, to make a device portable has been found obvious.  In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.).  Here the claims most broadly recite a capability as oppose to any positive structural relationships between the elements of the apparatus. Hence where it is known provide storage areas within an apparatus to make it easier to carry, doing so to an apparatus such as Chemistry Ring Stands would have been considered obvious for the same purposes.  
Applicant argues that the Examiner provides no reasoning of why portability is needed, how portability would be provided, or the reasoning for such portability. One skilled in the art would find the answers to those questions self-evident in the desire to move the equipment from one place to another.  Merely because such are “small and portable” has no effect on the need to organize and transport many parts conveniently when disassembled.  Applicant’s argument that ring stands are commonly stored in a shelf or cabinet in a laboratory in an assembled state and are not commonly packed up and moved to another laboratory for use is an unsubstantiated opinion.  All lab equipment is commonly moved and stored when not in use.  Furthermore such an argument could be also made with respect to a basketball goal that is not commonly packed up and moved. However, the prior art shows that too is only a speculative opinion.  Matherne on the other hand teaches that moving such a combination of elements can be done more conveniently by designing the base to have compatible storage within it for the other parts of the set. Here one skilled in that are looking to solve the problem of portability would certainly consider how a plurality of elements in other apparatus are packed and transported.
	Applicant’s further speculative argument that, “If one were to remove the rings and store them in the base as suggested by the Examiner, the pole would still be on the base and not “portable”, is not relevant to the scope of the claim.  First, claim 1 never mentions any portability or the pole to be removed.  It only requires some sort of storage capability in some area that can be described as internal to the base portion.  The claim does not limit how such a capability is to be accomplished.  Merely removing the rings form a ring stand and placing them within the perimeter of the base, either on the top or bottom” can be considered “internal storage”.  The broad scope of the claim requires no more.   Where claims 10 and 12 recite slots for the poles, such are considered taught by 56 of Matherne. The removability of the poles of a chemistry ring stand by a threaded connection to the base is considered a recognized feature.  As such, this argument is not persuasive. 
	As noted by applicant in his subsequent remarks, the Examiner has found elements of the claimed invention known in the prior art.  The storage and portability of such like element is considered taught by Matherne.  The rejection does not rely on combining the two prior art elements together.  Instead, the rejection relies upon designing the bases of the an apparatus primary reference to conveniently store and carry the parts as is taught by a similar device designed to stand on a base in Matherne. Here Matherne teaches that merely designing a apparatus to be conveniently packed within it elements is not a patentable advance that can be relied upon to distinguish over the applied art.  Here the solution to the problem facing the inventor at the time of making the device was to make it more convenient to transport and such a solution is  found in the prior art of designing the parts to conveniently attach or nest together. As such, applicant’s reliance on Metalcraft of Mayville, Inc. v. The Toro Co., 848 F.3d 1358, 1367 (Fed. Cir. 2017) is not applicable to the nature of the instant rejection.  Here the motivation to solve the problem of transporting a device assembled on a base by placing the parts within it is considered fairly taught and not an invention of the applicant. 
Applicant asserts hindsight arguing that the Ring Stands Glossary provides no reasoning or basis of why storage would be needed for the rings. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, SPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings);  Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").  Here, Matherne clearly teaches that placing the parts of an apparatus within itself to make it more portable. The rejection is clear that the motivation to combine is the same as that facing the inventor at the time of the invention.  One skilled in the art looking both at Ring Stands Glossary and the similarly combined structure of Matherne would clearly see how designing the base to contain the parts would amount to better portability.  As such, no hindsight is necessary to reach that conclusion and applicant’s remarks fail to show how the grounds for rejection is in error. 
Applicant argues that Rings Stands Glossary is not analogous art. Arguments that anticipatory prior art is ‘nonanalogous art’ or is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102." Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)). See also State Contracting & Eng’ g Corp. v. Condotte America, Inc., 346 F.3d 1057, 1068, 68 USPQ2d 1481, 1488 (Fed. Cir. 2003) (The question of whether a reference is analogous art is not relevant to whether that reference anticipates. A reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims.). In In re Bigio, 381 F.3d 1320, 1325-26, 72 USPQ2d 1209, 1211-12 (Fed. Cir. 2004), the court found that references were within the field of applicant’s endeavor because they were structurally similar as in the instant case where the claimed invention and the applied art each show an apparatus reciting a combination of elements including a base, pole and plurality of hoops.  Hence, applicant’s remarks are not persuasive. 
Ring Stands Glossary are in the same field of endeavor as the claims broad scope of the claims merely directed to an apparatus. The functional and intended use as a “game” later recited only in claim 11 does not structurally differentiate it from other similar structural combinations found in the prior art.  During examination, the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  Here merely intending to use the combined structure as a goal for playing a game does not amount to any structural difference.  Note where the claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). Here the claims recite the structure of the apparatus applicant only intends to employ in the playing of a game and it is not and prior art showing the same structure or obvious variations of it are considered analogous art.  As set forth above, a reference may be from an entirely different field of endeavor than that of the claimed invention where it discloses every limitation recited in the claims. Therefore, applicant’s remarks fail to show error in the rejection. 
The grounds for rejection does not contradict In re Bigio.  As set forth above, that decision recognizes analogous art based upon the similarity of structure being recited. The court has found "the similarities and differences in structure and function of the inventions to carry far greater weight." In re Ellis, 476 F.2d 1370, 1372, 177 USPQ 526, 527 (CCPA 1973). The intended use as a game is not a structural or functional difference and carries little weight in the consideration of analogous art in the instant case.  As such, any prior art showing the same claimed structural combinations qualifies as prior art.  It is well settled that intended use cannot be relied upon to distinguish over the applied art. Any intended use that does not result in a structural difference between the claimed invention and the prior arte does not patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. 
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711